DETAILED ACTION
This Office Action is in response to the application filed on 03/20/2020. Claims 1-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to due to incorrect punctuation:
Claim 14 has no punctuation on the last line of the claim, therefore, the limitations of the claim is not properly terminated with the potential of additional limitations that could be included.

	Appropriate action is required.	

Examiner’s Note
The claim must be formatted in one sentence. (See  ¶ 7.34.15 under MPEP § 2175).

Specification Objections
The disclosure is objected to because of the following informalities: 
No item designation is indicated on page 8 lines 1-3 to describe Fig. 3.
No item designation is indicated on page 8 lines 4-13 to describe Fig. 5.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 3, 4, 5, 7, 8, 9, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatani et al.  (US 2015/0235753 Al and Chatani hereinafter).
Regarding claim 1, Chatani discloses a bus bar arrangement comprising (item 20 of Fig. 8 and ¶[0029 & 0094] shows and indicates bus bar arrangement 20 {sheet-shaped inductor}): two or more bus bars arranged for conducting currents, wherein the two or more bus bars are arranged parallel and at a distance from each other (items 11, 12, 14, 15 of Fig. 8 and ¶[0029 & 0094] shows and indicates bus bars 14_11 & 15_11 & 14_12 & 15_12 {surface conductors 14 and 15 of coil 11, and surface conductors 14 and 15 of coil 12} arranged for conducting currents; where bus bar 14_11 is arranged parallel and at a distance from bus bar 15_11, and where bus bar 14_12 is arranged parallel and at a distance from bus bar 15_12); and a magnetic material structure which is arranged between two bus bars which are next to each other (item 1 of Fig. 8 and ¶[0094] shows and indicates magnetic material structure 1 {magnetic core} arranged between  bus bar 14_11 and bus bar 15_11 that are next to each other; and magnetic material structure 1 arranged between  bus bar 14_12 and bus bar 15_12 that are next to each other), and wherein the magnetic material structure is in contact with at least two bus bars of the bus bar arrangement (Fig. 8 and ¶[0094-0095] shows and indicates where magnetic material structure 1 is in contact with bus bar 14_11 and bus bar 15_11 of the bus bar arrangement 20 {bus bar 14_11 and bus bar 15_11 is buried and pressed on magnetic material structure 1}; and where magnetic material structure 1 is in contact with bus bar 14_12 and bus bar 15_12 of the bus bar arrangement 20 {bus bar 14_12 and bus bar 15_12 is buried and pressed on magnetic material structure 1}).

Regarding claim 2, Chatani discloses an arrangement, wherein the bus bars of the arrangement are elongated structures and comprise a width and a height in the first x and second y directions correspondingly, the first and second directions being perpendicular to the direction of the length of the bus bars and the bus bars are arranged parallel at the same level, such that in a cross section of the bus bar arrangement, which is taken in the plane defined by the first and second directions, an edge of the bus bars are in a same level in the second direction y (Fig. 8 and ¶[0094-0096] shows where bus bars 14_11 & 15_11 & 14_12 & 15_12 of arrangement 20 are elongated structures where each bus bar structure is comprised of a width in the x direction and a height in the second y direction, the first and second directions being perpendicular to the direction of the length of the bus bars 14_11 & 15_11 & 14_12 & 15_12 and the bus bars 14_11 & 15_11 & 14_12 & 15_12 are arranged parallel at the same level of magnetic material structure 1, such that in a cross section of the bus bar arrangement 20, which is taken in the plane defined by the first and second directions, an edge of the bus bars 14_11 & 15_11 & 14_12 & 15_12  are in a same level in the second direction y).

Regarding claim 3, Chatani discloses an arrangement, wherein the magnetic material structure is arranged between the two bus bars, and in a cross section of the arrangement the center line of the magnetic material structure in the second direction corresponds to the center lines of the bus bars in the second direction y (Fig. 8 and ¶[0094-0096] shows where magnetic material structure 1 is arranged between bus bar 14_11 and bus bar 15_11; and where magnetic material structure 1 is arranged between bus bar 14_12 and bus bar 15_12; and where in a cross section of arrangement 20 the center line of magnetic material structure 1 in the second direction y corresponds to the center lines of bus bars 14_11 & 15_11 & 14_12 & 15_12 in the second direction y).

Regarding claim 4, Chatani discloses an arrangement, wherein the arrangement comprises a supporting structure which is arranged to support the two or more bus bars (items 2, 3, 2a, 2b, 3a, 3b of Fig. 8 and ¶[0094-0095 & 0097] shows and indicates where arrangement 20 is comprised of supporting structure 2 {first via conductor 2 with plug portions 2a and 2b} arranged to support bus bar 14_11 and bus bar 15_11; and where arrangement 20 is comprised of supporting structure 3 {second via conductor 3 with plug portions 3a and 3b} arranged to support bus bar 14_12 and bus bar 15_12).

Regarding claim 5, Chatani discloses an arrangement, wherein the supporting structure is arranged to support the bus bars with respect to each other (Fig. 8 and ¶[0094-0095 & 0097] shows and indicates where supporting structure 2 is arranged to support bus bar 14_11 and bus bar 15_11; and where supporting structure 3 is arranged to support bus bar 14_12 and bus bar 15_12).

Regarding claim 7, Chatani discloses an arrangement, wherein the magnetic material structure has a height which is greater than the height of the bus bars (items 4 , 5 of Fig. 4 & Fig. 8 and ¶[0081 & 0187] shows and indicates where magnetic material structure 1 has a height which is greater than the height of bus bars 14_11 & 15_11 & 14_12 & 15_12 {the thickness of the first and second surface conductors 4 and 5 can have a thickness of 0,25 mm to 0.3 mm, where first and second surface conductors 4 and 5 is comparable to first and second surface conductors 14 and 15, and where magnetic core 1 has a thickness of 0.9 mm}).

Regarding claim 8, Chatani discloses an arrangement, wherein the magnetic material structure comprises electrically insulating surface (items 50, 52 of Fig. 2 & Fig. 8 and ¶[0063_0070 & 0098] is shows and indicates where magnetic material structure 1 is comprised of an electrically insulating surface {sheet 50 is insulated by binding layer coat 52, where sheets 50 are laminated and pressed to form magnetic core 1}).

Regarding claim 9, Chatani discloses an arrangement, wherein the magnetic material structure forms a part of the supporting structure (items 2, 3, 2a, 2b, 3a, 3b of Fig. 8 and ¶[0094-0095 & 0097] shows where magnetic material structure 1 forms  part of the supporting structure along with first via conductor 2 {with plug portions 2a and 2b} and second via conductor 3 {with plug portions 3a and 3b}).

Regarding claim 10, Chatani discloses an arrangement, wherein the magnetic material structure is attached to at least two bus bars of the bus bar arrangement (items 2, 3, 2a, 2b, 3a, 3b of Fig. 8 and ¶[0094-0095 & 0097] shows where magnetic material structure 1 is attached to bus bar 14_11 & bus bar 15_11 though first via conductor 2 with attaching plug portions 2a and 2b; and where magnetic material structure 1 is attached to bus bar 14_12 & bus bar 15_12 though second via conductor 3 with attaching plug portions 3a and 3b).

Regarding claim 12, see the rejection of claim 3 based on Chatani.

Regarding claim 13, see the rejection of claim 4 based on Chatani.

Claims 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatani, detailed in the rejection of claim 1 above, as evidenced by Huang et al. (US 2010/0232051 Al and Huang hereinafter).
Regarding claim 11, Chatani discloses an arrangement, wherein the magnetic material structure comprises a pack of laminated steel sheets (items 50, 51 of Fig. 2 & Fig. 8 and ¶[0063-0064_0070 & 0094] is shows and indicates where magnetic material structure 1 is comprised of a pack of laminated and pressed steel sheets 50 {sheet 50 is formed by soft magnetic flat metal powder 51 that uses an Fe-Ni alloy such as permalloy, where permalloy is a low-carbon steel, as evidenced by Huang in ¶[0092]}).

Claims 1, 4, 5, 6, 7, 9, 10, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catalano et al. (US 6,342,778 B1 and Catalano hereinafter).
Regarding claim 1, Catalano discloses a bus bar arrangement comprising (item 20 of Figs. 2A-2B and  shows and 1:66-67 & 2:1-2 & 3:33-37 indicates bus bar arrangement 20 {magnetic component}): two or more bus bars arranged for conducting currents, wherein the two or more bus bars are arranged parallel and at a distance from each other (item 24 of Figs. 2A-2B and 3:36-43 & 3:48-54 shows and indicates bus bars 24 {conductive elements} arranged for conducting currents; where bus bars 24 are arranged parallel and at equal distance from each bus bar 24); and a magnetic material structure which is arranged between two bus bars which are next to each other (item 22 of Figs. 2A-2B and 3:36-49 shows and indicates magnetic material structure 22 {magnetic core} is arranged between  bus bars 24, where bus bars 24 are next to each other), and wherein the magnetic material structure is in contact with at least two bus bars of the bus bar arrangement (Fig. 2A & items 36, 38 of Fig. 2B and 2:13-22 & 4:1-11 shows and indicates where magnetic material structure 22 is in contact with bus bars 24 {contact surfaces 38 of bus bars 24 are curl tightly against the bottom 36 of magnetic material structure 22}).

Regarding claim 4, Catalano discloses an arrangement, wherein the arrangement comprises a supporting structure which is arranged to support the two or more bus bars (item 30 of Figs. 2A-2B & item 38 of Fig. 2B and 3:40-44 & 4:1-11 shows and indicates where arrangement 20 is comprised of supporting structure 30_38 {contact surfaces 38 of bus bars 24 are spring tensioned on channels 30 of material structure 22} arranged to support bus bars 24).

Regarding claim 5, Catalano discloses an arrangement, wherein the supporting structure is arranged to support the bus bars with respect to each other (Figs. 2A-2B and 3:40-44 & 4:1-11 shows and indicates where  supporting structure 30_38 are arranged to support bus bars 24 with respect to each other).

Regarding claim 6, Catalano discloses an arrangement, wherein the magnetic material structure has a higher permeability in the second direction y and in the direction of length of the bus bars than in the first direction x (Figs. 2A-2B and 1:66-67 & 2:1-2 & 3:33-40 inherently shows magnetic material structure 22 has a higher permeability in the second direction y and in the direction of length of bus bars 24 than in the first direction x {magnetic material structure 22 is rectangular in shape with a length greater than the width and height}, where the first direction is x taken to be the height of bus bar 24 and second direction y is taken to be the width of bus bar 24).

Regarding claim 7, Catalano discloses an arrangement, wherein the magnetic material structure has a height which is greater than the height of the bus bars (Fig. 2A and 3:33-40 shows and indicates where magnetic material structure 22 has a height which is greater than the height of bus bars 24).

Regarding claim 9, Catalano discloses an arrangement, wherein the magnetic material structure forms a part of the supporting structure (item 30 of Figs. 2A-2B & item 38 of Fig. 2B and 3:40-44 & 4:1-11 shows and indicates arrangement 20 is comprised of supporting structure 30_38 {contact surfaces 38 of bus bars 24 are spring tensioned on channels 30 of material structure 22} arranged to support bus bars 24), where magnetic material structure 22 forms part of the supporting structure 30_38 through channels 30).

Regarding claim 10, Catalano discloses an arrangement, wherein the magnetic material structure is attached to at least two bus bars of the bus bar arrangement (item 30 of Figs. 2A-2B & item 38 of Fig. 2B and 3:40-44 & 4:1-11 shows where magnetic material structure 22 is attached to bus bars 24 through contact surfaces 38 of bus bars 24 that are spring tensioned on channels 30 of material structure 22).

Regarding claim 15, see the rejection of claim 6 based on Catalano.

Regarding claim 16, see the rejection of claim 7 based on Catalano.

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, the primary reason for allowance is due to a bus bar arrangement of claims 16-15, wherein the magnetic material structure comprises electrically insulating surface.
Regarding claim 18, the primary reason for allowance is due to the dependency on claim 17.
Regarding claim 19, the primary reason for allowance is due to the dependency on claims 18 -17.
Regarding claim 20, the primary reason for allowance is due to the dependency on claims 19 -17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847